Case 2:20-mj-00747-AYS Document 1 Filed 08/31/20 Page 1 of 6 PageID #: 1




                                               20-MJ_747
Case 2:20-mj-00747-AYS Document 1 Filed 08/31/20 Page 2 of 6 PageID #: 2
   Case 2:20-mj-00747-AYS Document 1 Filed 08/31/20 Page 3 of 6 PageID #: 3



                                                                                                  3

arrest warrant and the location of his arrest, and I saw that he was the person pictured on the

license.

              WHEREFORE, your deponent respectfully requests that defendant FRANK J.

CAPORUSSO be dealt with according to law.


                                            �-�
                                            IAN KANGAS
                                            Deputy Marshal
                                            United States Marshals Service

Sworn to before me this
31st day of August, 2020



THE HONORABLE ANNE Y. SHIELDS
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
             Case 2:20-mj-00747-AYS Document 1 Filed 08/31/20 Page 4 of 6 PageID #: 4


AO 442 (Rev 11/11) Arrest Warrant



                                       UNITED STATES DISTRICT COURT
                                                              for the
                                                       District of Columbia

                  United States of America
                             V.
                                                                        Case No.
                  FRANKJ.CAPORUSSO



                           Defendant

                                                  ARREST WARRANT
To:      Any authorized law enforcement officer

        YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                             FRAN
(name ofperson to be arrested)     K J. CAPORUSSO
                                ------ ------- -                 -    -
                                                                      ---------- -              - - - - -
                                                                                                        -----
who is accused of an offense or violation based on the following document filed with the court:

� Indictment             0 Superseding Indictment      0 Information      0 Superseding Information             O Complaint
0 Probation Violation Petition          0 Supervised Release Violation Petition     0 Violation Notice          O Order of the Court

This offense is briefly described as follows:
 18 U.S.C. § 115((a)(1)(B) (Influencing, Impeding, or Retaliating Against a Federal Official by Threat)
 18 U.S.C. § 875(c) (Interstate Communications)




Date:        08/26/2020
                                                                                     Issuing officer's signature

City and state:      Washington, D.C.                                    G. MICHAEL HARVEY, U.S. Magistrate Jud�g_
                                                                                                                 �e             _
                                                                                                                                _
                                                                                       Printed name and title


                                                             Return

           This warrant was received on (date) _______ , and the person was arrested on (date)
at (city and state)

Date:
                                                                                    Arresting officer's signature



                                                                                       Printed name and title
   Case 2:20-mj-00747-AYS Document 1 Filed 08/31/20 Page 5 of 6 PageID #: 5




                            UNITED STATES DISTRICT COURT
SEALED                      FOR THE DISTRICT OF COLUMBIA

                                     Holding a Criminal Term

                           Grand Jury Sworn in on January 8, 2020


UNITED STATES OF AMERICA                            CRIMINAL NO.

                   v.                               GRAND JURY ORIGINAL

FRANK J. CAPO RUSSO,                                VIOLATIONS:
                                                    18 U.S.C. § 115(a)(l)(B)
                        Defendant.                  (Influencing, Impeding, or Retaliating
                                                    Against a Federal Official by Threat)
                                                    18 U.S.C. § 875(c)
                                                    (Interstate Communications)


                                       I N DI C T M E N T
                                                               Case No. 20-cr-171
                                                               Assigned to: Judge Trevor N. Mcfadden
        The Grand Jury charges that:
                                                               Assign Date: 08/26/2020
                                                               Description: INDICTMENT (B)
                                          COUNT ONE

        On or about May 14, 2020, within the District of Columbia, the defendant, FRANK J.

CAPORUSSO, knowingly threatened to assault and murder a United States official, namely,

Victim One, District Judge for the United States District Court for the District of Columbia, with

intent to impede, intimidate, or interfere with Victim One in the performance of Victim One's

official duties.

         (Influencing, Impeding, or Retaliating Against a Federal Official by Threat, in
        violation of Title 18, United States Code, Section 115(a)(l)(B))


                                         COUNT TWO

        On or about May 14, 2020, within the District of Columbia, the defendant, FRANK J.

CAPORUSSO, willfully and knowingly did transmit in interstate commerce a communication,
  Case 2:20-mj-00747-AYS Document 1 Filed 08/31/20 Page 6 of 6 PageID #: 6




and the communication contained a threat to injure the person of another, to wit, the defendant

threatened to assault and kill Victim One, District Judge for the United States District Court for

the District of Columbia, with the knowledge that the communication would be viewed as a threat.

       (Interstate Communications, in violation Title 18, United States Code, Section 875(c))


                                             A TRUE BILL:


                                             FOREPERSON.


�l�!�i�� I�
and for the District of Columbia.
